DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 needs a period at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant-cited US 2017/0038444 to Seeber et al. (Seeber).

	Regarding claim 1, Seeber discloses a coil apparatus for magnetic resonance imaging, comprising:
	at least one wire winding, the at least one wire winding comprising at least one of at least one hollow cross-section wire and at least one solid cross-section wire (Seeber, e.g., Figs. 4-5, at least one wire winding comprising at least one hollow cross-section wire in the form of gradient coil 304 that includes a conduit 402; note that the limitation “at least one solid cross-section wire” is merely optional and therefore non-limiting; see Fig. 5 of Seeber as annotated below; although not required by Seeber as applied above, note that Seeber does disclose “at least one solid cross-section wire” in the form of coil 302 adjacent coil 304 of second loop 504 indicated in annotated Fig. 5 below);
	the at least one solid cross-section wire comprising at least one of: at least one solid small cross-section wire and at least one solid large cross-section wire (see above, the limitation “at least one solid cross-section wire” is merely optional and therefore non-limiting; particular structures/properties of the at least one solid cross-section wire are therefore also optional and non-limiting; although not required by Seeber as applied above, note that Seeber does disclose “the at least one solid cross-section wire comprising at least one of: at least one solid small cross-section wire” in the form of coil 302 adjacent coil 304 of second loop 504 indicated in annotated Fig. 5 below),
	the at least one solid large cross-section wire having a cross-section area greater than that of the at least one solid small cross-section wire (see above, and
	the at least one solid small cross-section wire disposed in one of adjacent and proximate at least one of the at least one hollow cross-section wire and the at least one solid large cross-section wire (see above, particular structures/properties of the at least one solid cross-section wire are optional and non-limiting; although not required by Seeber as applied above, note that Seeber does disclose “the at least one solid small cross-section wire disposed in one of adjacent and proximate at least one of the at least one hollow cross-section wire” as coil 302 of the second loop 504 is adjacent coil 304 of the second loop 504 as indicated in annotated Fig. 5 below),
	whereby at least one of current density, winding density, and heat extraction are increasable (as discussed above, Seeber discloses at least one wire winding that includes at least one hollow cross-section wire; Seeber therefore discloses the claimed structure and therefore is presumed to inherently possess the claimed properties or functions; see MPEP 2112.01.I; although not required by Seeber as applied above, note that Seeber does disclose whereby at least one of current density, winding density, and heat extraction are increasable; see Seeber, e.g., paragraph 42, increased turn density; additionally Seeber’s gradient coil 304 that includes a conduit 402 increases heat extraction relative to coils without a conduit).





[AltContent: textbox (at least one wire winding, the at least one wire winding comprising at least one of at least one hollow cross-section wire and at least one solid cross-section wire)]

[AltContent: arrow]

    PNG
    media_image1.png
    196
    418
    media_image1.png
    Greyscale

Seeber, Fig. 5, annotated

	Regarding claim 2, Seeber discloses:
	wherein the at least one wire winding comprises at least one portion (Seeber, e.g., Fig. 5, portion in the form of second loop 504),
	wherein a portion comprises at least one of the at least one hollow cross-section wire and the at least one solid small cross-section wire (Seeber, e.g., Fig. 5, portion in the form of second loop 504 incudes at least one hollow cross-section wire in the form of gradient coil 304),
	wherein another portion comprises at least one of the at least one hollow cross-section wire being spaced apart and the at least one solid small cross-section wire being spaced apart (claim 2 requires that the at least one wire winding comprises at least one portion; the “another portion” is therefore optional and non-limiting; note that Seeber discloses “a portion” as set forth above; although not required and
	wherein the at least one wire winding is configured as one of a Z-gradient coil, a uniform field coil, and a B0 offset coil (Seeber’s gradient coils may include a Z-gradient coil (Fig. 1 and paragraph 16); also see Fig. 3 and paragraph 32, gradient coil assembly 300 may be Z-axis gradient coil; Seeber’s arrangement of Figs. 4-5 may be used to implement the gradient coil assembly of Fig. 3, see, e.g., paragraph 36; accordingly Seeber’s arrangement of Figs. 4-5 may be configured as at least a Z-gradient coil).

	Claim 3 recites wherein the at least one solid cross-section wire comprises a width less than that of the at least one hollow cross-section wire.  As discussed above in connection with Seeber as applied to claim 1, the limitation “at least one solid cross-section wire” is merely optional and therefore non-limiting, and particular structures/properties of the at least one solid cross-section wire are therefore also optional and non-limiting.  The recitation of claim 3 is therefore optional and does not carry patentable weight.  Although not required by Seeber as applied to claim 3, note that Seeber does disclose that at least one solid cross-section wire in the form of coil 302 of second loop 504 has a width that is less than the at least one hollow cross-

	Claim 4 recites wherein each at least one solid cross-section wire is disposed in one of adjacent and proximate two hollow cross-section wires at any radial position.  As discussed above in connection with Seeber as applied to claim 1, the limitation “at least one solid cross-section wire” is merely optional and therefore non-limiting, and particular structures/properties of the at least one solid cross-section wire are therefore also optional and non-limiting.  The recitation of claim 4 is therefore optional and does not carry patentable weight.  Although not required by Seeber as applied above, note that Seeber discloses at least one solid cross-section wire in the form of coil 302 of second loop 504 is disposed one of adjacent and proximate two hollow cross-section wires at any radial position in the form of coil 304 of second loop 504 and coil 304 of third loop 506 as indicated in annotated Fig. 5 above.

	Regarding claim 5, Seeber discloses wherein a plurality of solid cross-section wires are disposed in one of adjacent and proximate each at least one hollow cross-section wire at any radial position (see annotated Fig. 5 of Seeber above, at least one hollow cross-section wire in the form of coil 304 of second loop 504, which has a first solid cross-section wire in the form of coil 302 of first loop 502 to its immediate left and a second solid cross-section wire in the form of coil 302 of second loop 504 to its immediate right).


	wherein the at least one wire winding is configured as a Z-gradient coil (Seeber’s gradient coils may include a Z-gradient coil (Fig. 1 and paragraph 16); also see Fig. 3 and paragraph 32, gradient coil assembly 300 may be Z-axis gradient coil; Seeber’s arrangement of Figs. 4-5 may be used to implement the gradient coil assembly of Fig. 3, see, e.g., paragraph 36; accordingly Seeber’s arrangement of Figs. 4-5 may be configured as at least a Z-gradient coil),
	wherein the at least one solid cross-section wire comprises a cross-sectional area less than that of the at least one hollow cross-section wire (see Seeber as applied to claim 1, the limitation “at least one solid cross-section wire” is merely optional and therefore non-limiting; particular structures/properties of the at least one solid cross-section wire are therefore also optional and non-limiting; although not required by Seeber as applied above, note that Seeber does disclose “the at least one solid cross-section wire comprises a cross-sectional area less than that of the at least one hollow cross-section wire” as the cross-sectional area of coil 302 of second loop 504 is less than that of coil 304 of second loop 504 as shown in annotated Fig. 5 above; also see Seeber, Fig. 4 in this regard),
	wherein one of:
	each at least one solid cross-section wire is disposed in one of adjacent and proximate two hollow cross-section wires at any radial position (as discussed above in connection with Seeber as applied to claim 1, the limitation “at least one solid cross-section wire” is merely optional and therefore non-limiting, and particular structures/properties of the at least one solid cross-section wire are therefore also and
	two solid cross-section wires are disposed in one of adjacent and proximate each at least one hollow cross-section wire at any radial position (see annotated Fig. 5 of Seeber set forth above in connection with claim 1, two solid cross-section wires in the form of coil 302 of first loop 502 and coil 302 of second loop 504 are disposed in one of adjacent and proximate each at least one hollow cross-section wire in the form of coil 305 of second loop 504 at any radial position).

	Regarding claim 8, Seeber discloses an electrically insulating thermally transferring layer disposed in at least one of: between at least a portion of the at least one solid cross-section wire and at least a portion of the at least one hollow cross-section wire, on at least a portion of the at least one solid cross-section wire, and on at least a portion of the at least one hollow cross-section wire (see annotated Fig. 5 of Seeber set forth above in connection with claim 1, insulating layer 404 disposed on at least a portion of the at least one hollow cross-section wire in the form of coil 304 of second loop 504; also see Seeber, e.g., Fig. 4 and paragraph 36, coils 302, 304 are in thermal contact via an insulating layer 404 that may extend along 
	wherein the electrically insulating thermally transferring layer facilitates electrical separation between the at least one hollow wire and the at least one solid cross-section wire (see Seeber as applied to claim 1, the limitation “at least one hollow wire” is merely optional and therefore non-limiting; accordingly this recitation is merely optional and non-limiting; although not required by Seeber as applied above, note that Seeber does disclose “the electrically insulating thermally transferring layer facilitates electrical separation between the at least one hollow wire and the at least one solid cross-section wire” as insulating layer 404 facilitates electrical separation between coil 304 of second loop 504 and coil 302 of second loop 504 as indicated in annotated Fig. 5 above), and
wherein the electrically insulating thermally transferring layer facilities heat transfer (see Seeber as applied above, e.g., paragraph 36, insulating layer 404 enables thermal contact between coils 302, 304), and
wherein the electrically insulating thermally transferring layer comprises at least one of a polyimide film, an enamel coating, a thermally conductive enamel coating, an epoxy layer, a thermally conductive epoxy layer, and any other suitable electrically insulating material (see Seeber as applied above, e.g., paragraph 36, insulating layer 404 is at least one of an enamel coating and a suitable electrically insulating material),
whereby heat transfer for cooling apparatus is facilitated (see Seeber as applied above, e.g., paragraph 36, insulating layer 404 at least transfers heat between coils 302, 304 to facilitate cooling).

	Regarding claim 9, Seeber discloses a method of fabricating a coil apparatus for magnetic resonance imaging, comprising:
	providing at least one wire winding, providing the at least one wire winding comprising providing at least one of at least one hollow cross-section wire and at least one solid cross-section wire (Seeber, e.g., Figs. 4-5, at least one wire winding comprising at least one hollow cross-section wire in the form of gradient coil 304 that includes a conduit 402; note that the limitation “at least one solid cross-section wire” is merely optional and therefore non-limiting; see Fig. 5 of Seeber as annotated above; although not required by Seeber as applied above, note that Seeber does disclose “at least one solid cross-section wire” in the form of coil 302 adjacent coil 304 of second loop 504 indicated in annotated Fig. 5 above),
	providing the at least one solid cross-section wire comprising providing at least one of at least one solid small cross-section wire and at least one solid large cross-section wire (see above, the limitation “at least one solid cross-section wire” is merely optional and therefore non-limiting; particular structures/properties of the at least one solid cross-section wire are therefore also optional and non-limiting; although not required by Seeber as applied above, note that Seeber does disclose “the at least one solid cross-section wire comprising at least one of: at least one solid small cross-section 
	providing the at least one solid large cross-section wire comprising providing the at least one solid large cross-section wire having a cross-sectional area greater than that of the at least one solid small cross-section wire (see above, particular structures/properties of the at least one solid cross-section wire are optional and non-limiting), and
	providing the at least one solid small cross-section wire comprising disposing the at least one solid small cross-section wire in one of adjacent and proximate at least one of the at least one hollow cross-section wire and the at least one solid large cross-section wire (see above, particular structures/properties of the at least one solid cross-section wire are optional and non-limiting; although not required by Seeber as applied above, note that Seeber does disclose “the at least one solid small cross-section wire disposed in one of adjacent and proximate at least one of the at least one hollow cross-section wire” as coil 302 of the second loop 504 is adjacent coil 304 of the second loop 504 as indicated in annotated Fig. 5 below),
	whereby at least one of current density, winding density, and heat extraction are increasable (as discussed above, Seeber discloses at least one wire winding that includes at least one hollow cross-section wire; Seeber therefore discloses the claimed structure and therefore is presumed to inherently possess the claimed properties or functions; see MPEP 2112.01.I).



	Claim 10 recites the method of claim 9,
	wherein providing the at least one wire winding comprises providing at least one portion, providing at least one portion comprising providing a portion and providing another portion,
	wherein providing a portion comprises providing at least one of the at least one hollow cross-section wire and the at least one solid small cross-section wire,
	wherein providing another portion comprises providing at least one of the at least one hollow cross-section wire being spaced apart and the at least one solid small cross-section wire being spaced apart, and
	wherein providing the at least one wire winding comprises configuring the at least one wire winding one of a Z-gradient coil, a uniform field coil, and a B0 offset coil,
and is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seeber based on an interpretation and reasons analogous to those set forth above in connection with claim 2.

	Claim 11 recites wherein providing the at least one solid cross-section wire comprises providing the at least one solid cross-section wire with a width less than that of the at least one hollow cross-section wire.  For reasons analogous to those discussed above in connection with claim 3, this recitation is optional and does 

	Claim 12 recites wherein providing the at least one solid cross-section wire comprises disposing each at least one solid cross-section wire in one of adjacent and proximate two hollow cross-section wires at any radial position.  For reasons analogous to those discussed above in connection with claim 4, this recitation is optional and does not carry patentable weight.  Although not required by Seeber as applied to claim 12, note that Seeber discloses at least one solid cross-section wire in the form of coil 302 of second loop 504 that is disposed one of adjacent and proximate two hollow cross-section wires at any radial position in the form of coil 304 of second loop 504 and coil 304 of third loop 506 as indicated in annotated Fig. 5 above.

	Claim 13 recites wherein providing the at least one solid cross-section wire comprises disposing a plurality of solid cross-section wires in one of adjacent and proximate each at least one hollow cross-section wire at any radial position and is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seeber based on an interpretation and reasons analogous to those set forth above in connection with claim 5.

Claim 14 recites:
	wherein providing the at least one wire winding comprises configuring the at least one wire winding as a Z-gradient coil;
	wherein providing the at least one solid cross-section wire comprises providing the at least one solid cross-section wire with a cross-sectional area less than that of the at least one hollow cross-section wire,
	wherein of one:
	providing the at least one solid cross-section wire comprises disposing each at least one solid cross-section wire in one of adjacent and proximate two hollow cross-section wires at any radial position,
	providing the at least one solid cross-section wire comprises disposing two solid cross-section wires in one of adjacent and proximate each at least one hollow cross-section wire at any radial position,
and is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seeber based on an interpretation and reasons analogous to those set forth above in connection with claim 6.

	Regarding claim 15, Seeber discloses a method of increasing at least one of current density, winding density, and heat extraction for magnetic resonance imaging by way of a coil apparatus, comprising:
	providing the coil apparatus, providing the apparatus comprising providing at least one wire winding, providing the at least one wire winding comprising providing at least one of at least one hollow cross-section wire and at least one solid cross-section wire, providing the at least one solid cross-section wire comprising providing at least one of at least one solid small cross-section wire and at least one solid large cross-section wire, providing the at least one large cross-section wire comprising providing the at least one large cross-section wire having a cross-sectional area greater than that of the at least one small cross-section wire, and providing the at least one solid small cross-section wire disposed in one of adjacent and proximate at least one of the at least one hollow cross-section wire and the at least one solid large cross-section wire, whereby at least one of current density, winding density, and heat extraction are increasable (see Seeber as applied to claims 9 and 1; note that Seeber provides at least one hollow cross-section wire, which is sufficient to meet “providing the coil apparatus” as recited; as discussed above in connection with claims 1 and 9, other aspects of the coil apparatus are properly regarded as optional in view of the broad claim language employed; although Seeber discloses at least some of these optional features, reliance on Seeber with respect to these optional features is not necessary to reject the claim as written); and
	applying a current through the gradient coil apparatus (see Seeber as applied to claims 9 and 1, current is necessarily applied to the gradient coil assembly of Figs. 4-5 of Seeber in order to generate gradient magnetic fields; see, e.g., Seeber, paragraph 18),
	thereby increasing at least one of current density, winding density, and heat extraction (as discussed above, Seeber discloses at least one wire winding that includes at least one hollow cross-section wire; Seeber therefore discloses the claimed 

	Claim 16 recites:
	wherein providing the at least one wire winding comprises providing at least one portion, providing at least one portion comprising providing a portion and providing another portion,
	wherein providing a portion comprises providing at least one of the at least one hollow cross-section wire and the at least one solid small cross-section wire,
	wherein providing another portion comprises providing at least one of the at least one hollow cross-section wire being spaced apart and the at least one solid small cross-section wire being spaced apart, and
	wherein providing the at least one wire winding comprises configuring the at least one wire winding as one of a Z-gradient coil, a uniform field coil, and a B0 offset coil,
and is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seeber based on an interpretation and reasons analogous to those set forth above in connection with claims 10 and 2.

	Claim 17 recites wherein providing the at least one solid cross-section wire comprises providing the at least one solid cross-section wire with a cross-sectional area less than that of the at least one hollow cross-section wire.  In Seeber as applied to claim 15, because the limitation “at least one solid cross-section wire” is merely optional and therefore non-limiting, particular structures/properties of the at least one solid cross-section wire are therefore also optional and non-limiting.  Although not required by Seeber as applied above, note that Seeber does disclose “the at least one solid cross-section wire with a cross-sectional area less than that of the at least one hollow cross-section wire” as the cross-sectional area of coil 302 of second loop 504 is less than that of coil 304 of second loop 504 as shown in annotated Fig. 5 above; also see Seeber, Fig. 4 in this regard).

	Claim 18 recites wherein providing the at least one solid cross-section wire comprises disposing each at least one solid cross-section wire in one of adjacent and proximate two hollow cross-section wires at any radial position.  For reasons analogous to those discussed above in connection with claims 12 and 4, this recitation is optional and does not carry patentable weight.  Although not required by Seeber as applied to claim 18, note that Seeber discloses at least one solid cross-section wire in the form of coil 302 of second loop 504 that is disposed one of adjacent and proximate two hollow cross-section wires at any radial position in the form of coil 304 of second loop 504 and coil 304 of third loop 506 as indicated in annotated Fig. 5 above.

	Claim 19 recites wherein providing the at least one solid cross-section wire comprises disposing a plurality of solid cross-section wires in one of adjacent and proximate each at least one hollow cross-section wire at any radial position  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seeber based on an interpretation and reasons analogous to those set forth above in connection with claims 13 and 5.

	Claim 20 recites:
	wherein providing the at least one wire winding comprises configuring the at least one wire winding as a Z-gradient coil;
	wherein providing the at least one solid cross-section wire comprises providing the at least one solid cross-section wire with a cross-sectional area less than that of the at least one hollow cross-section wire,,
	wherein of one:
	providing the at least one solid cross-section wire comprises disposing each at least one solid cross-section wire in one of adjacent and proximate a plurality of hollow cross-section wires at any radial position,
	providing the at least one solid cross-section wire comprises disposing a plurality of solid cross-section wires in one of adjacent and proximate each at least one hollow cross-section wire at any radial position,
and is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seeber based on an interpretation and reasons analogous to those set forth above in connection with claims 14 and 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seeber in view of Handler et al., New Head Gradient Coil Design and Construction Techniques, JOURNAL OF MAGNETIC RESONANCE IMAGING 39:1088–1095, 2014 (Handler).

	Regarding claim 7, Seeber as applied to claim 1 discloses:
	wherein the at least one hollow cross-section wire comprises a plurality of hollow cross-section wires (see Seeber as applied to claim 1, Fig. 5, plurality of hollow cross-section wires in the form of coils 304 of first, second and third loops 502, 504, 506, each coil 304 including a conduit 402),
	wherein the plurality of hollow cross-section wires comprises a set of hollow cross-section wires (see Seeber as applied to claim 1, Figs. 4-5, plurality of hollow cross-section wires in the form of coils 304 of first, second and third loops 502, 504, 506 define a set of hollow cross-section wires).

	Seeber is not relied upon as explicitly disclosing:
	wherein each hollow cross-section wire of the set comprises a plurality of parallel manifolds for increasing total coolant flow rate, for a given pressure drop across the set, wherein heat extraction is increasable,
	wherein the plurality of parallel manifolds facilitates electrical current flow from one set to one of an adjacent set and a proximate set, and
	wherein the plurality of parallel manifolds directs coolant flow in relation to a winding segment.



	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Seeber such that each hollow cross-section wire of the set comprises a plurality of parallel manifolds for increasing total coolant flow rate, for a given pressure drop across the set, wherein heat extraction is increasable, such that the plurality of parallel manifolds facilitates electrical current flow from one set to one of an adjacent set and a proximate set, and such that the plurality of parallel manifolds directs coolant flow in relation to a winding segment.  In this way, in the manner disclosed by Handler, parallel cooling loop can be used to increase cooling (Handler, e.g., page 1091, section entitled “Cooling the z-Axis”, col. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	US 3,192,305 to Erbe relates to fluid cooling of electrical conductors.
	US 2020/0049780 to Stocker et al. relates to a directly coolable multifilament conductor means for a magnetic coil.
	US 2003/0141870 to Schuster et al. relates to a magnetic resonance apparatus 
having a gradient coil that is connected to an electrical conductor arrangement 
for electrical supply to the gradient coil.
	US 2020/0088818 to Thiagarajan et al. relates to apparatus and 
methods for cooling of gradient, shield, and/or other coils of an Mill system.
	US 2020/0072923 to Mulder et al. relates to a cooling arrangement for cooling a gradient coil.
	US 2015/0177347 to Tsujita et al. relates to an MRI gradient coil having a non-uniform coolant passageway within a gradient cooling conductor.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863